Appeal by the defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered February 10, 1981, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. By decision and order dated July 8, 1991, the judgment was affirmed (see, People v Stubbs, 175 AD2d 187). By order dated October 14, 1992, the United States District Court for the Southern District of New York, complying with the mandate of the United States Court of Appeals for the Second Circuit (see, Stubbs v Leonardo, 973 F2d 167), conditionally granting the defendant’s writ of habeas corpus, remitted the matter for this Court to grant the defendant leave to file a pro se supplemental brief and reconsider the merits of his appeal in light thereof. Justice Copertino has been substituted for former Justice Kunzeman (see, 22 NYCRR 670.1 [c]).
Ordered that, upon reargument, the original determination is adhered to.
We have considered the arguments raised in the defendant’s pro se supplemental brief and find them to be without merit. Rosenblatt, J. P., Miller, O’Brien and Copertino, JJ., concur.